DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to include limitations not previously recited.  Support for the new limitations is found in the original filing.  No new matter is presented.
The previous rejections have been overcome by the amendments to the claims as the apparatus of the previously cited art is for use in a non-analogous area of art.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is offered for informational purposes only:

    PNG
    media_image1.png
    601
    795
    media_image1.png
    Greyscale











Claim(s) 1-3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harano (WO 2018/062357A1)(published 4/5/2018 prior to the effective filing date of the instant application of 8/6/2018)  citing to Harano et al (US 2019/0226525) as English equivalent alternatively further in view of Fukushima et al (US 2016/0355717)
Regarding Claims 1-3, 6, and 9:
Harano (WO 2018/062357A1) citing to Harano et al (US 2019/0226525) as English equivalent.
Harano teaches a sliding member having a lubricating portion on the surface and integrated lubricating member of a resin composition and a carbon material (Abstract) 
The sliding member comprises a base body sintered containing metal powder and integrated with lubricating member which is an injection molded resin and a carbon material [0008] 
The resin includes PEEK and liquid crystal polymers [0127] 
The metal powder includes graphite particles [0049] in a range of 0.5 to 7 mass % [0050] 
The resin includes fibers such as glass fiber [0085] the resin may contain boron nitride fibers [0085] [0134]  the filler materials adjust the frictional wear characteristics of the lubricating member of the sliding member while the coefficient of linear expansion is reduced [0085]
The bearing is impregnated with lubricating oil such as ester oil [0088-0089] the oil has a viscosity at 40°C of 5 or 30 or 50 or more mm2/s [0094] (overlapping the claimed range of ISO VG2-VG10).
The oil includes refrigerating oils [0137][0089] Rendering obvious to one of ordinary skill in the art at the time of filing the invention to use the lubricating oil composition in a bearing in a refrigerant circulation system.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Further regarding claim 6:  
The metal powder includes graphite particles [0049] in a range of 0.5 to 7 mass % [0050] 
The resin includes fibers such as glass fiber [0085] the resin may contain boron nitride fibers [0085] [0134]  the filler materials adjust the frictional wear characteristics of the lubricating member of the sliding member while the coefficient of linear expansion is reduced [0085]
Given the low amount of graphite the examiner maintains an overlapping range would be obvious.  Further:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The oil includes refrigerating oils [0137][0089] Rendering obvious to one of ordinary skill in the art at the time of filing the invention to use the lubricating oil composition in a bearing in a refrigerant circulation system.
	In the Alternative:  Assuming arguendo it is not obvious to try to use the sliding element/bearing with a refrigerating oil in a refrigerant circulation system:
Fukushima et al (US 2016/0355717) discloses a composition for heat cycle systems comprising a polyol ester refrigerant oil having a kinematic viscosity a 40°C of at most 200 mm2/s in a sufficient circulation amount [0315] the polyol esters include commercially available esters such as Unister RH 481R, 208bRS, RHR 64 etc. [0280-0284] The kinematic viscosity of the refrigerant oil is 5-200 mm2/s at 40°C and 1- 100 mm2/s at 100°C [0114] The system is a refrigerating cycle system [0022-23] Figs 1 and 2
The apparatus in which the oil is used includes a slide member [0359] such as a slide member or bearing of a compressor in a heat cycle system [0255] The system includes a cycle system of a refrigerating system [0237] 
An inorganic film is used such as graphite [0258] 
PEEK or liquid crystal polymers are used for insulating films [0262] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the sliding element/bearing with ester oil of Harano which can be used with refrigerant oil in a refrigerating circulation/cycle system as taught by Fukushima as said bearing materials and ester viscosity base oils may be refrigerant oils are suitable for use in refrigerant circulation/cycle systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.
Nakamura (US 2009/0136376) discloses a compressor and refrigeration system with an oil having kinematic viscosity at 5 mm2/s or less at 40°C and 2 mm2/s or less at 100°C that is an ester (Abstract) for improved wear resistance [0018] the ester is a carboxylic ester [0023]
The compression element has sliding parts [0015][0049] including a muffler comprising PEEK and liquid crystal polymer [0047] The side made of iron has a coating of ion nitriding and solid lubricant [0051[0101]] the other sliding part is aluminum [0055] 
The ester has a viscosity of  6 mm2/s or less at 40 °C and 2 mm2/s or less at 100°C [0069] The esters may be univalent, divalent and tetra valent ester oils [0082](overlapping the claimed range of VG2 to VG10)
The stator and compressor comprise polyether ketone and liquid crystal polymer [0037] and may further comprise glass fibers and fillers [0094]0095]
Sliding occurs between portion of the winding by the compressor [0045-0046] 
The sliding part of the compressor is made from materials which is coated with ion nitriding and solid lubricant [0051] [0053] [0101] claim 9
The component comprises inorganic fillers such as glass fibers [0095]
While the muffler has the instantly claimed PEEK and liquid crystal polymer coating the sliding element is not so indicated but rather is a very specific material with a specific nitride / solid lubricant coating.
Sugiura et al (US 2005/0257684) discloses a sliding member with a sliding film including a solid lubricant and a binder resin (Abstract) [002] for refrigerant compressor system [0106] and refrigerator circuit [0109] 
The sliding member has a film including a solid lubricant [0013-0014] 
The sliding film includes a solid lubricant and a resin [0042-0043] 
The resin includes polyether ketones and liquid crystal polymers [0083] 
The solid lubricant includes mixtures of solid lubricants [0087]  graphite and boron nitride [0088] The solid lubricant is 20 to 80 vol % [0089] or 10-30 vol. % graphite [0090] Sugiura does not require an oil lubricant / ester.  
Matsura et al (US 2011/0011123) disclosures a refrigeration apparatus and circuit (Abstract) [0001] The apparatus comprises a component of a sliding member which may be a polyamide resin [0011] The sliding member has PEEK or liquid crystal polymer [0088]  The refrigerant oil is a polyol ester [0044] [0128-0133]
A refrigeration oil having a kinetic viscosity of 30 cSt to 400 cSt at 40°C is used [0020-0021] [0045]  Matsura requires an ester with a materially different viscosity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771